258 F.2d 515
UNITED STATES ex rel. Angelo John LA MARCA, Petitioner,v.Wilfred L. DENNO, Warden of Sing Sing Prison, Respondent.
United States Court of Appeals Second Circuit.
Argued August 6, 1958.
Decided August 6, 1958.

Nancy Carley, Borough of Queens, Jackson Heights, N. Y., for petitioner.
Henry P. De Vine, Asst. Dist. Atty. of the County of Nassau, Mineola, N. Y., for respondent.
HINCKS, Circuit Judge.


1
No federal question was presented by the application below for a writ of habeas corpus. The only question presented was one of state law, pure and simple, which has squarely been decided by the Court of Appeals of New York. There is no basis whatever for an appeal from the order below and I cannot in good conscience grant the certificate.


2
Without a certificate, the court is without jurisdiction to entertain an appeal or to stay the execution of the State Court order.


3
Petition denied.